OPINION OF THE COURT
Per Curiam.
On January 14, 2010, the respondent was sentenced, upon his plea of guilty, to grand larceny in the second degree and grand larceny in the third degree, in violation of Penal Law § 155.40 (1) and § 155.35, in the County Court, Westchester County, before Judge John E Colangelo. He was sentenced to a term of incarceration of six months, and a term of probation of five years, and ordered to pay restitution in the amount of $61,351.45.
The respondent was disbarred by operation of law upon his conviction of a felony, pursuant to Judiciary Law § 90 (4) (a).
On February 23, 2010, this Court accepted the respondent’s resignation and disbarred him immediately, based on his admitted inability to defend himself against pending complaints alleging that he had breached his fiduciary duty by failing to account for funds entrusted to him. By that time, however, the respondent had already been automatically disbarred due to his conviction of a felony, and was no longer an attorney by operation of law.
Accordingly, the opinion and order of this Court dated February 23, 2010 must be recalled and vacated, inasmuch as the respondent was no longer able to proffer a resignation at that time. The motion of the Grievance Committee for the Ninth Judicial District to strike the respondent’s name from the roll of attorneys is granted to reflect his automatic disbarment as of January 14, 2010, the date of his conviction of a felony.
Prudenti, EJ., Mastro, Rivera, Skelos and Leventhal, JJ., concur.
Ordered that pursuant to Judiciary Law § 90 (4) (a), the respondent, Nat J; Azznara, admitted as Nat John Azznara, is disbarred, effective January 14, 2010, and his name is now stricken from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90 (4) (b); and it is further,
*77Ordered that the respondent, Nat J. Azznara, admitted as Nat John Azznara, shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, the respondent, Nat J. Azznara, admitted as Nat John Azznara, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and its is further,
Ordered that if the respondent, Nat J. Azznara, admitted as Nat John Azznara, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).